Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Vibration-proof component of claim 1 corresponding to grommet of paragraph [0053] and claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo US 8337155 in view of Takahasi US 8508939.
Regarding claim 1, Yoo teaches a fan (Figs. 6-7), comprising: 
an impeller (210), rotating with a rotation axis as a center (Fig. 6); 
a motor (230), disposed on an axial side of the impeller to drive the impeller to rotate (Fig. 6); and 
a supporting component (220), disposed on an axial side of the motor to support the motor, wherein the supporting component comprises: 
a base (221), disposed on the axial side of the motor; 
a plurality of first connection portions (two of 222), extending from a partial area of a side wall of the base (221) to a radial outer side (at 224); and 
a plurality of mounting portions (243), disposed on an end portion on the radial outer side (at 224) of the first connection portion (222) and 
wherein an opening portion (241) into which a vibration-proof component (250) is inserted is provided between an end portion of the first claw portion and an end portion of the second claw portion (Fig. 6).
However it does not teach a first gap on the radial outer side of the opening portion is greater than a second gap on a radial inner side of the opening portion.
Takahasi teaches a fan comprising a plurality of mounting portions (16) with two claw portions and an opening portion comprising a first gap on the radial outer side of the opening portion greater than a second gap on a radial inner side of the opening portion (Fig. 1A). Because both references teach claw-type mounting portions it would have been obvious to one skilled in the art to replace the claw-type mounting portion as taught by Yoo by simply substituting in the claw-type mounting portion as taught by Takahasi in order to achieve the predictable result of a mounting structure suitable for receiving the vibration-proof component and capable of mounting a fan. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(B).
Regarding claim 2, Takahasi further teaches that 
a gap of the opening portion is set to be gradually increased along a radial direction from a second position in which the second gap is located to a first position in which the first gap is located (Fig. 1A), wherein 
the first position is a radially outermost position of the opening portion, the second position is a radially innermost position of the opening portion (Fig. 1A), or the second position is an intermediate position between the radially innermost position and the radially outermost position of the opening portion (Fig. 1A).  
Regarding claim 3, Takahasi further teaches that the end portion of the first claw portion and the end portion of the second claw portion are in an arc shape (Fig. 1A), a polygonal shape, a slash shape, a shape combining an arc shape with a polygonal shape, or a shape combining an arc shape with a straight line.  
Regarding claim 4, Takahasi further teaches that the end portion of the first claw portion and the end portion of the second claw portion are in a shape that is symmetric relative to a radial direction (Fig. 1A).  
Regarding claim 5, Takahasi further teaches that a maximum inner diameter of the mounting portion is equal to or greater than a minimum gap of the opening portion by greater than one time, and less than or equal to five times (Fig. 1A).  
Regarding claim 6, Takahasi further teaches that a maximum gap of the opening portion is greater than a minimum gap of the opening portion by greater than one time, and less than or equal to three times (Fig. 1A).  
Regarding claim 7, Yoo further teaches that the supporting component further comprises: a plurality of second connection portions (other two of 222), extending from a partial area of the side wall of the base (221) to the radial outer side (at 224), wherein the plurality of first connection portions (two of 222) and the plurality of second 
Regarding claim 9, Yoo further teaches that the supporting component further comprises an annular portion (224) connected to an outer circumferential portion of the plurality of first connection portions (two of 222), and a radial width of the annular portion is less than an axial thickness (Fig. 6).  
Regarding claim 10, Yoo further teaches that a surface on an axial side of the mounting portion (243) is located in a position closer to the axial side than a surface on an axial side of the base (221, Fig. 6).  
Regarding claim 11, Yoo further teaches that the fan further comprises the vibration-proof component (250), and the vibration-proof component comprises: a cylindrical portion (251) extending along an axial direction (Fig. 6), a first disk portion (to one side of 251) extending from an end portion on an axial side of the cylindrical portion to the radial outer side, and a second disk portion (other side of 251) extending from an end portion on another axial side of the cylindrical portion to the radial outer side (Fig. 6).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo US 8337155 in view of Takahasi US 8508939 as applied to claim 1 above and further in view of Ueno US 6170275.
Regarding claim 8, Yoo does not teach that widths of the first connection portion and the second connection portion are different.
.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo US 8337155 in view of Takahasi US 8508939 as applied to claim 11 above and further in view of Lundgren US 5400408.
Regarding claim 12, Yoo does not teach that a surface on a radial inner side of the cylindrical portion (251) is in a convex and concave shape, wherein concave portions and convex portions alternately arranged in the circumferential direction are disposed on the surface with a center line of the cylindrical portion as a center.
Lundgren teaches a vibration-proof component (Fig. 3A) in the form of a grommet (27a,27b) comprising a surface on a radial inner side of the cylindrical portion (28) is in a convex and concave shape (due to 31 and 31a), wherein concave portions and convex portions alternately arranged in the circumferential direction are disposed on the surface with a center line of the cylindrical portion as a center (Fig. 3A) in order to minimize contact between the grommet and the component inserted into the grommet which reduces the transmission of vibrations (col. 7 ln. 1-25).

Regarding claim 13, Lundgren further teaches that a surface on the axial side (30b) of the first disk portion is provided with a first protruding portion (31a) protruding towards the axial side, and/or a surface on the other axial side (30a) of the second disk portion is provided with a second protruding portion (31a) protruding towards the other axial side in order to provide vibration attenuation in the axial dimension (col. 7 ln. 15-16).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the grommet as taught by Yoo to utilize first and/or second protruding portions as taught by Lundgren in order to attenuate vibrations in the axial direction.
Regarding claim 14, Lundgren further teaches that a quantity of the first protruding portions and/or a quantity of the second protruding portions (31a) is the same as a quantity of the convex portions (31, Fig. 3A).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Claude US 4805868 for fan with grommets.
Lecinski US 6071082 for fan with different widths of connection portions.
Doge JP 2017036723 for fan with claw shaped mounting portions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745